PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/015,761
Filing Date: 9 Sep 2020
Appellant(s): Helms et al.



__________________
Joshua Tucker
Registration No. 63809
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed October 12, 2021 (“Brief”).

(1) GROUNDS OF REJECTION TO BE REVIEWED ON APPEAL
Every ground of rejection set forth in the Office action dated March 10, 2021 (“Final Action”) from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  103  rejection. 


(2) RESPONSE TO ARGUMENT
As an initial matter, the examiner notes that the claims are replete with intended use languages which do not positively recite the claimed steps/functions. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114 and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See ¶¶ 44-51 of the Final Action. 



Claim Rejections under 35 U.S.C. § 101
Appellant argues : 
The rejection fails to comply with requirements specified by MPEP 2106.01(a)(2)(ID) because it purports to create a new sub-grouping under the category of “certain methods of organizing human activity.” The Examiner is not permitted to divine new sub-groupings of this category, except in rare situations that do not apply here and have not been predicated. MPEP 2106.01(a)(2)CD states “this grouping is limited to activity that falls within the enumerated sub- groupings of fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior and relationships or interactions between people, and is not to be expanded beyond these enumerated sub-groupings except in rare circumstances as explained in MPEP § 2106.04(a)(3).” (Emphasis added.) The Examiner, thus, is not permitted to extend “certain methods of organizing human activity” to “the series of steps for adjusting/updating values associated with user accounts,” and no other enumerated sub-grouping has been identified. For at least this reason, the rejection fails to make a prima facie case of lack of subject matter eligibility.
See Brief, pg. 6. 
The Examiner, however, respectfully disagree.  
Claims 1-2, 4-23  are directed to the series of steps for adjusting/updating values associated with user accounts, which falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas such as Managing personal behavior or relationships or interactions between people, see ¶ 23 of the Final Action. 

Appellant argues : 
Further, the claims are patentable for at least the reasoning used Example VI in section 2106.04(a)(1) of the MPEP (Revised June 2020) provided by the USPTO, which recites, “... determining the amount of use of each icon by using a processor to track the amount of memory allocated to the application... and automatically moving the most used icons to a position in the GUI’ is eligible under prong one of the step 2A analysis. Furthermore, Example VI is similar to claim 2 of example 37 of the 2019 PEG Examples 37-42 issued on January 7, 2019 provided by the USPTO.
See Brief, pgs. 6-7. 

The Examiner, however, respectfully disagree.  
The Examiner notes that the instant claims are different than the claims at issue in Example 37.  Unlike the situation in Example 37, Appellants do not identify any problem particular to relocation of Icons on a Graphical User Interface that the instant claims, for example, allegedly overcome.  Instead, the Examiner determines, based on the current record, that claim 1 uses a computing system as a tool to implement/automate the functions such as collecting and encrypting and updating values associated with user’s accounts. 


Appellant argues : 
Claim 1 of the Instant Application is rooted in computer technology and is not directed to any of the enumerated sub-groupings of “certain methods of organizing human activity.” For example, claim 1 recites, “providing, with the computing system, a user interface (UD) to the client computing device via a response to the first web message, the UI comprising a UI element that is
movable from a first configuration to a second configuration” and “transmitting, with the computing system, the encrypted value from a first memory device to a persistent storage for storage in a database of encrypted values, wherein the database of encrypted values is isolated from the first memory device.” Activities such as sending user interfaces having multiple configurations via a web message or encrypting and transmitting encrypted values from a memory
device to a database are rooted in computer technology and should not be considered an activity of the human mind. Claim 20 includes the same elements and, for at least the same reasons, is also not abstract.

See Brief, pg. 7. 



The Examiner, however, respectfully disagree.  The Examiner notes that the obtaining, retrieving, storing,  determining, encrypting data using GUIs are generic computer functions.
The computing system is recited at a high level of generality, and comprises only a microprocessor and memory to simply perform the generic computer functions of obtaining and adjusting account values and encrypting and storing encrypted account values. The encryption, storing, in isolated memories, encrypted account values are merely generic compute functions which do not integrate the abstract idea into a practical application.

Additionally, ¶ [0080] of the application as filed states that the computing device is a personal digital assistant  (e.g. general-purpose computer).  Generic computers performing generic computer functions, alone, do not integrate the claimed abstract idea into a practical application. 


Appellant argues : 
Claim 2

Claim 2 is also rooted in computer technology and is not directed to any of the enumerated sub-groupings of “certain methods of organizing human activity.” For example, claim 2 recites, “providing, via a third web message encoded in a hypertext transport protocol, a first plurality of values between the first limit and the second limit and a second plurality of values between the first limit and the second limit” and “update the UI to the updated configuration based on the interface-selected value.” Activities such as sending user interfaces having multiple configurations via a web message or encrypting and transmitting encrypted values from a memory devices to a database are rooted in computer technology and should not be considered organizing human activity.
See Brief, pg. 8. 

The Examiner, however, respectfully disagree. First, the examiner notes that determining, manipulating and updating values as claimed can be performed mentally or manually using a pen/paper without the use of a machine. The Examiner further notes that the additional elements are merely used as tools to implement the abstract idea. The claims do not improve the functioning of the user interface, computing system or a technological art. See the related rejection above. 


Appellant argues : 
Appellant submits that like Heinze, the subject matter of Appellant’s claims (e.g.,
independent claims 1 and 20 and dependent claim 2) are directed to improved movable UI elements represent an ordered combination that achieves a technological improvement to a technological field (e.g., UI elements (e.g., movable UI elements) performed using computers). For example, at least paragraphs 19, 20, and 48 of Appellant’s disclosure recite numerous technological improvements to UI elements.
See Brief, pg. 9. 

The Examiner, however, respectfully disagree. The Examiner notes that the instant claims are different than the claims at issue in Heinze.  Unlike the situation in Heinze, Appellants do not identify any problem particular to evaluating coded medical documents, for example, allegedly overcome.  Instead, the Examiner determines, based on the current record, that claim 1 uses a computing system as a tool to implement/automate the functions such as collecting and encrypting and updating values associated with user’s accounts. 

Appellant argues : 
Claim 1
Notwithstanding the Step 2A Prong One analysis, claim 1 is patentable based on the Prong Two analysis described in Section 2106.04 of the MPEP. Section 2106.04 of the MPEP recites, “a claim that recites a judicial exception is not directed to that judicial exception, if the claim as a whole integrates the recited judicial exception into a practical application of that exception,” and also recites, “One way to demonstrate such integration is when the claimed invention improves the functioning of a computer or improves another technology or technical field.”

The additional elements of the amended claim 1 integrates the claim into a practical application. Claim elements such as “in response to a determination that the first timestamp and the second timestamp satisfy the time interval, determine a combined value based on the third value and the update value; and updating the encrypted value stored in the persistent storage based on the combined value” reflect technology improvement to a data storage system for encrypted data. Our determination is supported by the specification, which describes the technology improvements, such as reducing data storage consumption and performing efficient data encryption (Instant Application, Par. 19-20). Claim 1 is not abstract because claim 1 implements a manner of storing encrypted data to provide a specific technical improvement in the field of
encrypted data storage.
See Brief, pg. 10. 


The Examiner, however, respectfully disagree.  The step of determining a combined value and updating encrypted value based on combine value is a mental process which can also be performed using a pen or paper without the use of a machine. The Examiner further notes that the additional elements (e.g. computing system and encryption) are merely used as tools to implement the abstract idea. The claims do not improve the functioning of the user interface, computing system or a technological art.

Appellant argues : 
Claim 2
….
As such, the “snapping” feature of the UI element of the present claim improves movable UIs that are defined by ranges (e.g., a practical application and a problem rooted in computer technology) by allowing the UI element to appear to move continuously but to adjust the UI element to the nearest value stored in the set of confirmable values. This decreases processing and storage requirements on the system when the user is selecting a value using the UI element while also providing a movable UI element with a smooth, continuous appearance.
See Brief, pg. 11. 


The Examiner, however, respectfully disagree.  
The steps in claim 2 appears to be mental mathematical calculations that does not require a machine. The Examiner further notes that the additional elements (e.g. computing system and encryption) are merely used as tools to implement the abstract idea. The claims do not improve the functioning of the user interface, computing system or a technological art.

Appellant argues : 
Claim 4

Claim 4 is also not directed to an abstract idea. Claim 4 recites block cipher encryption operations that include “determining a second encrypted block section corresponding to the second block section based on the encryption key, the second block section, and the first encrypted block section” and “determining the encrypted value based on the first encrypted block section and the m when the user is selecting a value using the UI element while also providing a movable UI element with a smooth, continuous appearance.	

See Brief, pgs. 11-12.  
First, the examiner notes that the claims do not appear to show how the cipher encryption would improve the computing system, UI or a technological art. The Examiner submits that that the encryption in claim 4 is a generic computer that can be performed using any generic computer and can also be done manually without the use of a machine. Additionally,  Applicant admits that the FFX encryption method is a well-known method for format-preserving (see ¶ [0065] of the specification). 
Therefore, the claims do not improve the functioning of the user interface, computing system or a technological art. See the related rejection above. 
Additionally, ¶ [0080] of the application as filed states that the computing system a personal digital assistant or desktop computer  (e.g. general-purpose computer). 
Generic computers performing generic computer functions, alone, do not integrate the claimed abstract idea into a practical application. 


Rejections under 35 U.S.C. Section 112 (a)
As an initial matter, the examiner notes that the claims recite a combination of multiple embodiments without having sufficient support in the specification for the combination of such embodiments as claimed.  Some examples in ¶ 56- 94 of the Final Action.  
Appellant filed an amendment to the specification and drawings on May 10, 2021. The Examiner has denied entry to the amendment in the advisory action mailed March 11, 2022. The Examiner believes that the amendment introduces new matter. 

Appellant argues : 
Appellant respectfully disagrees. Claim 1 recites in part, “adjusting the second value based on the third value, wherein the adjusting is associated with a first timestamp; encrypting the second value as an encrypted value;” Paragraph 58 recites, “Some embodiments may update an account with a value such as an interface-selected value or a new account identifier and associate the account with a profile.” Paragraph 59 recites, “Some embodiments may then re-encrypt data in the updated record before storing the encrypted data in local persistent storage or in the storage of a VPC.” Furthermore, paragraph 62 recites, “the process 400 may include encrypting data using an encryption method based on an encryption key, as indicated by block 414.” Thus, the specification supports encrypting the “second value” of claim 1 by the disclosure that “data” of an “account’/’record” updated with “a value such as an interface- selected value” to the “encrypted value” of claim 1. The encryption is further supported by the disclosure that encryption is performed “using an encryption method based on an
encryption key.” Appellant further submits that Par. 58-66 provides an algorithm usable to implement the elements of claim 1 rejected by the Examiner.

Claim 20 is similar to claim 1, and, for at least the same reasons, the above-cited
sections provide support and an algorithm for claim 20.

See Brief, pgs. 17.  

The Examiner, however, respectfully disagree.  
Claim 1, recites a First Embodiment represented by the following limitations: 
obtaining, with a computing system, via a network, a first web message from a client computing device; retrieving, with the computing system, values of a profile from a database of profiles, the retrieving being based on the first web message; obtaining, with the computing system, a first value of a first account and a second value of a second account, the obtaining being based on the values of the profile, wherein the first account is of a first account type, and wherein the second account is of a second account type that is different from the first account type; determining, with the computing system, a numeric numeric boundary based on the first value, the numeric numeric boundary defining a limit to a range of values that the second value is permitted to assume; providing, with the computing system, a user interface (UI) to the client computing device via a response to the first web message, the UI comprising a UI element that is movable from a first configuration to a second configuration, wherein: positioning the UI element in the first configuration causes a first limit associated with the first configuration to be displayed in the UI, positioning the UI element in the second configuration causes a second limit associated with the second configuration to be displayed in the UI, and the second limit is determined based on the numeric numeric boundary; obtaining, with the computing system, a second web message comprising a third value determined from an updated configuration of the UI element, wherein the second web message is provided by the client computing device; adjusting, with the computing system, the second value based on the third value, Page 6 of 29 4811-0661-8078.v3Serial No. 17/015,761 Response to Non-Final Office Action wherein the adjusting is associated with a first timestamp

Claim 1, further recites a Second Embodiment represented by the following limitations: 
encrypting, with the computing system, the second value as an encrypted value; transmitting, with the computing system, the encrypted value from a first memory device to a persistent storage for storage in a database of encrypted values, wherein the database of encrypted values is isolated from the first memory device; storing, with the computing system, the encrypted value in the database of encrypted values; receiving, with the computing system, an update request to update the encrypted value stored in the database of encrypted values, wherein the update request comprises an update value and is associated with a second timestamp; determining, with the computing system, whether the first timestamp and the second timestamp satisfy a time interval; in response to a determination that the first timestamp and the second timestamp satisfy the time interval, determining, with the computing system, a combined value based on the third value and the update value; and updating, with the computing system, the encrypted value stored in the persistent storage based on the combined value.


The specification however lacks sufficient support for the combination of the First Embodiment and the Second Embodiment. 
The specification lacks sufficient support for, for example, the encryption and updating steps recited in the Second Embodiment in connection with, for example, the  first value, second value and/or third value as recited in the First Embodiment. 
Additionally, the specification/disclosure lacks an algorithm that show the combination of both the First Embodiment in combination with the Second Embodiment. Appropriate correction is required.

Appellant argues : 
The Examiner alleges that claim 2 lacks sufficient support for the updating recited in the Third Embodiment’ (e.g., claim 2) in connection with the updating in the First & Second Embodiments (claim 1). Office Action, pg. 23. However, claim 2 does not include any element that explicitly recites “updating.” However, claim 2 does include the claim elements “update the interface-selected value based on the fourth value” and “update the UI to the updated configuration based on the interface-selected value.” Paragraphs 27-28 disclose operations by which the methods of claim 2 may be implemented. Paragraph 45 further describes providing data using an encryption method based on an encryption key, as indicated by block 414.” Thus, the specification supports encrypting the “second value” of claim 1 by the disclosure that “data” of an “account’/’record” updated with “a value such as an interface- selected value” to the “encrypted value” of claim 1. The encryption is further supported by the disclosure that encryption is performed “using an encryption method based on an encryption key.” Appellant further submits that Par. 58-66 provides an algorithm usable to implement the elements of claim 1 rejected by the Examiner. Claim 20 is similar to claim 1, and, for at least the same reasons, the above-cited sections provide support and an algorithm for claim 20.
	

See Brief, pgs. 17.   


The Examiner, however, respectfully disagree.  
Claim 2, further recites limitations representing a Third Embodiment.  
The specification however lacks sufficient support for the combination of the (First Embodiment and the Second Embodiment) recited by claim 1 and the Third Embodiment. 
The specification lacks sufficient support for, for example, for the updating recited in the Third Embodiment (e.g. claim 2) in connection with the updating in the First & Second Embodiments (claim 1). 
Additionally, the specification/disclosure lacks an algorithm that show the combination of both the Firs Embodiment & Second Embodiment (e.g. claim 1) in combination with the Third Embodiment (e.g. claim 2). Appropriate correction is required. 

Appellant argues : 
Claim 4
The Examiner alleges that claim 4 lacks sufficient support for encrypting the second value as recited in the Fourth Embodiment (claim 4) in connection with the second value recited in the First & Second Embodiments (claim 1). Final Office Action, pg. 23. Paragraph 50 of the Instant Application discloses encrypting an account value updated by an interface- selected value. Paragraph 58 of the Instant Application further recites: some embodiments may receive an encrypted web message that includes an interface-selected value representing an increased (or decreased) maximum credit limit. Some embodiments may then update one or more records of a database by decrypting the web message, determining a record based on the web message, and update one or more fields in the record based on the web message... As discussed further below, various encryption operations or methods may be used, where different types of encryption may be selected based on their efficiency, reliability, or the like... Paragraphs 64-65 disclose the use of a format-preserving cipher that discloses elements of claim 4. Thus, taken in combination, written support and an algorithm the elements of claim 4 are supported at least by paragraphs 50, 58, and 64-65.


See Brief, pgs. 18.   

The Examiner, however, respectfully disagree. Claim 4, further recites limitations representing a Fourth Embodiment.  
The specification however lacks sufficient support for the combination of the (First Embodiment and the Second Embodiment) (e.g. claim 1) and the Fourth Embodiment (e.g. claim 4). 
The specification lacks sufficient support for, for example, for the details of encrypting the second value as recited in the Fourth Embodiment (claim 4)) in connection with the second value recited in the First & Second Embodiments (claim 1). 
Additionally, the specification/disclosure lacks an algorithm that show the combination of both the Firs Embodiment & Second Embodiment (e.g. claim 1) in combination with the Fourth Embodiment (e.g. claim 4). Appropriate correction is required.


Appellant argues : 
Claim 5-23
The Examiner further alleges that each of claims 5-23 lacks sufficient support
And that the specifications lack an algorithm that shows the combination of one or more claim elements of each claim of claims 5-23. Final Office Action, pg. 24-28. However, descriptions of systems and processes disclosed in paragraphs 16-71 describe and provide, in prose, an algorithm for each of claims 5-23. Accordingly, because each claim is supported by the Specification, the rejection must be withdrawn. 


See Brief, pgs. 18.   

The Examiner, however, respectfully disagree.
The specification lacks sufficient support for, the combination of embodiments  recited in claims 5-23.  Additionally, the specification/disclosure lacks an algorithm that show the combination of multiple embodiments recited in claims 5-23, See ¶ 69-94 of the Final Action.


Rejections under 35 U.S.C. Section 112 (b)
Appellant argues : 
Appellant respectfully disagrees. The claim is open to steps being performed by a server, a client, or combinations thereof. This is particularly true when the claim language is read in view of the following statement from paragraph 82 of the application as filed: “In some cases, notwithstanding use of the singular term ‘medium,’ the instructions may be distributed on different storage devices associated with different computing devices, for instance, with each computing device having a different subset of the instructions, an implementation consistent with usage of the singular term ‘medium’ herein.” The client device can be part of the computer system that also includes a server, as is made express in the cited passages of the specification noted above’.

 See Brief, pgs. 19-20.   

The Examiner, however, respectfully disagree. 
Claim 1, recites in the preamble “program when executed by a computing system”, a person of ordinary skill in the art would interpret this limitation such that the scope of the claim is limited to the sub combination of computing system (e.g. server). 

Claim 1, further recites:
positioning the UI element in the first configuration causes a first limit associated with the first configuration to be displayed in the UI,
positioning the UI element in the second configuration causes a second limit associated with the second configuration to be displayed in the UI, and the second limit is determined based on the numeric boundary;
A person of ordinary skill in the art would interpret these positioning limitations such that the scope of the claim is limited to the combination of computing system (e.g. server) and the client computer device. This is because the positioning occurs by the user of the client computer device (e.g. not the computer system). 
In light of the conflicting evidence noted above, a person of ordinary skill in the art would not be able to ascertain the scope of the claim (e.g. the whether the claim is directed to the computing system or to the combination of computing system and client computer device). Appropriate correction is required.

Appellant argues : 
Appellant respectfully disagrees. MPEP 2173.02 explants that “whenever possible, the examiner should make the record clear by providing explicit reasoning for making or withdrawing any rejection related to 35 U.S.C. § 112(b).” The Examiner has rejected claims 1-2 and 4-23 as indefinite for lackof clarity with respect to how the claim features would operate in combination. The Examiner is requiring answers to questions not raised by the claim language. One of ordinary skill in the art does not need to know “how many updates are required” to understand the claim language any more than they need to know what the developer had for lunch when writing the code. It is ancillary to ascertaining the claim scope, which is the question at issue. The Examiner has failed to provide any evidence for this alleged lack clarity outside of claim 2. Thus, the Examiner’s rejection of claims 1 and 4-23 as indefinite are improper and Appellant requests withdrawal of the rejections under 35 U.S.C. §112(b) of claims land 4-23.

 See Brief, pg. 20.   

The combination of embodiments as noted above renders the claims indefinite. It would be unclear to a person of ordinary skill in the art how the embodiments noted above would operate in combination with each other and as claimed.   
For example, claim 1, is directed to updating the encrypted value. Claim 2, which depends from claim 1, is directed to updating the interface-selected value. It would be unclear to a person of ordinary skill in the art how many updates are required and how the updating the interface-selected value further limits the updating the encrypted value. Appropriate clarification/correction is required. 

Appellant argues : 
To the extent the Examiner is rejecting claims 18 and 19, which intentionally invoke Section 112, paragraph 6, the claims have a corresponding structure in the specification. An example (and not necessarily a comprehensive list) of corresponding structures for claim 18 can be found in paragraphs 61-71 of the Instant Application. An example (and not necessarily a comprehensive list) of corresponding structures for claim19 can be found in paragraphs 26, 31-32, and 41-45 of the Instant Application.


 See Brief, pg. 21.   

The Examiner, however, respectfully disagree.  
The “steps for” as recited by claims 18 & 19 are means/steps-plus-function limitations that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. See Claim Interpretation in ¶ 47-49 of the Final Action. 
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.




For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MAMON OBEID/Primary Examiner, Art Unit 3685          

                                                                                                                                                                                              Conferees:

/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685  
                                                                                                                                                                                                      /JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.